DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2021 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1- 18 are pending; claims 11-15 are withdrawn.
This action is Non-Final.

Claim Objections
Claims 1, 3, 16, 17 are objected to because of the following informalities:  claim 1 “the bio-signal sensing patch comprising a sensor to be inserted into a skin” should read “the bio-signal sensing patch comprising a sensor configured to be inserted into a skin”. Claim 3 “a sensor supporter supporting the sensor and to be in contact with the skin” should read “a sensor supporter supporting the sensor and configured to be in contact with the skin”. Claim 16 should read “wherein the monitoring patch further comprises transmission control circuitry configured to perform the periodic turning on and turning off power”. Claim 17 should be amended to read .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-3, 5-10, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (Thomas, US 2010/0198034) in view of Behzadi et al. (Behzadi, US 2016/0106339).
Regarding claim 1, Thomas teaches a bio-signal monitoring device comprising: 
a bio-signal sensing patch configured to detect bio-signals and to store the detected bio-signals as data (see entire document, especially Figure 2, [0067] patch device, [0083]-[0084], [0161]), the bio-signal sensing patch comprising a sensor to be inserted into a skin and configured to detect the bio-signals to be output as data (see entire document, especially [0008], [0050]); 
a monitoring patch configured to receive the data when approaching the bio- signal sensing patch (see entire document, especially [0079]-[0081] data processing module, receives data in proximity by communication and meets the capability claimed: “In one aspect, the on-body patch device 211 and the data processing module 260 may be positioned on the skin surface of the user or the patient within the predetermined distance of each other (for example, within approximately 5 inches or less) such that the communication between the on-body patch device 211 and the data processing module 260 is maintained”, [0036]-[0037] receiver unit), the monitoring patch further configured to: 
removably attach to skin of a user in a proximity of the bio-signal sensing patch (see entire document, especially [0080] The data processing module 260 in one embodiment may be configured to communicate with the on-body patch device 211 in a 
an external device configured to receive the data received by the monitoring patch in real time (see entire document, especially Figure 2 remote terminal, [0008], [0010], [0034], [0035], [0051]-[0052], [0068], [0084]). 
While Thomas does teach functions of periodic data communications ([0082]-[0083]), the limitations of periodically turn on and turn off power of the monitoring patch at predetermined intervals so that the monitoring patch receives the data from the bio-signal sensing patch at the predetermined intervals is not directly taught.

Regarding claim 2, the limitations are met by Thomas in view of Behzadi, where Thomas teaches wherein the bio-signal sensing patch further comprises a memory configured to store the data output from the sensor (see entire document, especially [0035], [0068], [0080], [0103]), and a short range communicator configured to transmit the data stored in the memory (see entire document, especially [0066], [0068], [0083]). 
Regarding claim 3, the limitations are met by Thomas in view of Behzadi, where Thomas teaches wherein the bio-signal sensing patch further comprises: a sensor supporter supporting the sensor and to be in contact with the skin (see entire document, especially Figures 10A-C, [0019]-[0021]; [0130]-[0133]); a control circuitry disposed on the sensor supporter and configured to control the memory to store the data output from the sensor (see entire document, especially Figures 10A-C, [0019]-[0021]; [0103], [0130]-[0133]); and a power supplier disposed on the sensor supporter and configured to supply power to the sensor, the memory, and the control circuitry (see entire document, especially [0121]).
Regarding claim 5, the limitations are met by Thomas in view of Behzadi, where Thomas teaches wherein the short range communicator comprises a near field communication (NFC) antenna (see entire document, especially [0007], [0066], [0069], [0081], [0102], [0107], [0109], [0126]-[0127]).
Regarding claim 6, the limitations are met by Thomas in view of Behzadi, where Thomas teaches wherein the monitoring patch comprises a short range communicator configured to receive the data transmitted from the bio-signal sensing patch and to transmit the received data to 
Regarding claim 7, the limitations are met by Thomas in view of Behzadi, where Thomas teaches wherein the short range communicator comprises a near field communication (NFC) antenna (see entire document, especially Figure 2, [0066], [0080], [0083], [0099]).
Regarding claim 8, the limitations are met by Thomas in view of Behzadi, where Thomas teaches wherein the short range communicator further comprises one of Bluetooth, wifi, and zigbee (see entire document, especially Figure 2, [0066], [0083]).
Regarding claim 9, the limitations are met by Thomas in view of Behzadi, where Thomas teaches wherein the monitoring patch comprises: a transmission memory configured to store the data transmitted from the bio-signal sensing patch (see entire document, especially [0069], [0079]-[0085]); a transmission control circuitry configured to control the short range communicator and the transmission memory to store and transmit the data (see entire document, especially [0079]-[0085]); a power supplier configured to supply power to the transmission memory, the short range communicator, and the transmission control circuitry (see entire document, especially [0080]); and a substrate on which the transmission memory, the short range communicator, the transmission control circuitry, and the power supplier are disposed (see entire document, especially [0079] stand-alone device including a housing which includes the underlying material thereof reasonably reads on substrate where all elements are disposed, [0081], [0085] known electronics on boards in listed devices such as phones; in the alternative, usage of a substrate board to include electrical components of such a monitoring patch is well-known in the art for regular circuitry design arrangements, OFFICIAL NOTICE).

Regarding claim 16, the limitations are met by Thomas in view of Behzadi, where the combination teaches wherein the periodic turning on and turning off power is performed by a transmission control circuitry of the monitoring patch (see Thomas entire document, especially [0079]-[0085]; see Behzadi  [0217], [0231], [0244]-[0251]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including a periodic wake-up function of a receiver structure to turn on and off in order to conserve power when the receiver is not near a biological sensor unit not transmitting data.
Regarding claim 18, the limitations are met by Thomas in view of Behzadi, where Thomas teaches wherein the short range communicator is disposed substantially along a periphery of the bio-signal sensing patch (see entire document, especially Figure 8A, 11, [0125], [0127], [0135], [0166], [0179]-[0181]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (Thomas, US 2010/0198034) in view of Behzadi et al. (Behzadi, US 2016/0106339) as applied to claim 2 above, and further in view of Pushpala et al. (Pushpala, US 2014/0275897).
Regarding claim 4, the limitations are met by Thomas in view of Behzadi, except the limitation of wherein the sensor comprises a micro needle array is not directly taught. 
Pushpala teaches a related system for measuring analytes or other physiological signals, and includes a sensor patch with an array of microneedle filaments for sensing one or more .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (Thomas, US 2010/0198034) in view of Behzadi et al. (Behzadi, US 2016/0106339) as applied to claim 1 above, and further in view of Stivoric et al. (Stivoric, US 2005/0245839).
Regarding claim 17, Thomas teaches the on-body patch can include a battery power source/supply (see entire document, especially [0121], [0135] a film type battery is not directly taught.
Stivoric teaches a related/relevant biological sensing system that employs body worn sensing patches/modules (see Figure 1-6), and teaches that film battery type is an obvious variant to a coin type battery (see [0131] Battery 135 can any one of a coin cell, a paper battery, plastic film battery, capacitor, RFID component, solar or other similar device, as would be apparent to those skilled in the art.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious substitution of one known battery type for another to obtain predictable results of providing power to a sensing patch component in order to measure biological metrics.

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims filed 9/17/2021, and supplemental amendments filed 10/27/2021.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are not persuasive in view of the updated rejections. Specifically, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As explained in the updated rejection, Thomas indeed teaches the concept of the monitoring patch periodically communicating information with a bio-signal sensing patch, what Thomas does not teach is the concept of sleeping or power off and on in between as is taught by Behzadi teachings as explained in the rejection. As explained in the rejection such motivation for such modification is power conservation. In regards to the limitation of adaptation of the monitoring patch to be removably attach to skin in proximity to sensor patch, such concept is clearly taught in Thomas as explained in the updated rejection. The rejections are respectfully maintained.
Applicant’s request for rejoinder has been fully considered, but is premature as no claims are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791